In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00495-CR
____________

CRAIG DARRELL PENNER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 974425



 
MEMORANDUM  OPINION
               Appellant, Craig Darrell Penner, pleaded no contest to the offense of
indecency with a child and, in accordance with his plea bargain agreement with the
State, the trial court sentenced appellant to confinement for two years.  Appellant
filed a timely notice of appeal.  We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Tex. R. App. P. 25.2(a)(2).  The trial court’s certification of
appellant’s right to appeal in this case states that this is a plea-bargained case and
appellant has no right to appeal.  The record supports the certification.  We must
dismiss an appeal if the trial court’s certification shows there is no right to appeal. 
See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).